Citation Nr: 0119721	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for rheumatoid arthritis 
has been submitted.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to August 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for rheumatoid arthritis.

In May 2001, a Travel Board hearing was held at the RO before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing testimony 
is in the claims file.  

The appellant submitted a written waiver of review by the 
agency of original jurisdiction of the additional evidence he 
submitted at the Travel Board hearing and therefore referral 
back to the RO of evidence received by the Board (that the RO 
had not considered) is not required.  38 C.F.R. § 20.1304.  
This evidence consisted of copies of service medical records 
that were already in evidence.  However, since the case is 
being remanded, the RO will have the opportunity to review 
that evidence.

The Board notes that the appellant's claim for service 
connection for rheumatoid arthritis was originally denied in 
an RO rating decision issued in July 1989.  The appellant was 
notified that same month and did not appeal.  Therefore, the 
July 1989 rating decision represents the last final decision 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  An unappealed July 1989 RO rating decision denied the 
appellant's claim for service connection for rheumatoid 
arthritis.

3.  Additional evidence submitted since the July 1989 rating 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1989 rating decision that denied the appellant's 
claim for service connection for rheumatoid arthritis is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the July 1989 rating 
decision is new and material, and it serves to reopen the 
appellant's claim for service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board finds that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for rheumatoid arthritis.  Therefore, 
the claim is reopened.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the July 
1989 rating decision, the last time the rheumatoid arthritis 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the July 1989 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its July 1989 
decision consisted of the appellant's service medical 
records; a VA Form 21-526 dated in January 1969; and a VA 
Form 21-526 dated in March 1989. 

Evidence received since the July 1989 final decision, and 
relevant to the issue of the appellant's rheumatoid 
arthritis, includes VA and private clinical treatment records 
dating from 1969 through 2000; statements from the appellant 
and third parties; and a transcript from the May 2001 Travel 
Board hearing.  

The recent clinical treatment records show that the appellant 
has continued to experience manifestations of rheumatoid 
arthritis.  These medical records do not include any medical 
opinion as to the etiology of the rheumatoid arthritis.  

The medical evidence received since the July 1989 rating 
decision confirms that the appellant has rheumatoid 
arthritis.  Of greatest significance, the detailed employment 
medical records from the LTV Aircraft Products Group, dated 
from January 1969 through 1986, address the issue of the 
onset date of the appellant's rheumatoid arthritis.  The 
report of the appellant's April 1975 periodic flight 
examination indicates that the appellant "developed 
rheumatoid arthritis during 1974 - diagnosed in June."  
Various written statements of the appellant also identify 
1974 as being the onset date, as do various medical record 
discussions of the appellant's medical history.  For example, 
a January 1988 Cooper Clinic treatment note states that the 
appellant was said to have rheumatoid arthritis since 1974, 
and that it began in his neck.  

Accordingly, the Board finds that the newly submitted 
evidence is probative of the central issue in this case.  
This evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the appellant's claim for service connection for 
rheumatoid arthritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for rheumatoid 
arthritis; the claim is reopened.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for rheumatoid arthritis must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) has amplified the Secretary's duty 
to assist claimants in the development of their claims, 
except under circumstances where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Under the relevant provisions of this statute, such 
assistance may include a duty to examine the veteran or 
obtain medical opinion evidence when necessary to make a 
decision on a claim for compensation.  The Secretary's duty 
to assist under this legislation is initiated upon receipt of 
a substantially completed claim for benefits.

Notwithstanding, the appellant is further advised that the 
impact of this legislation is not to preclude a claimant from 
satisfying his ultimate responsibility to present evidence, 
in this instance, which establishes that a particular 
disorder or disease resulting in disability was incurred 
coincident with service or aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  

After a review of the record, to include the medical records 
cited above, the Board is of the opinion that additional 
development of the record is appropriate prior to further 
consideration of the appellant's claim.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

The evidence of record indicates that the appellant was 
hospitalized on three occasions at the White Settlement 
Hospital in Fort Worth, Texas in close temporal proximity to 
the initial diagnosis of rheumatoid arthritis.  He underwent 
an appendectomy in February 1972, a tonsillectomy in June 
1975, and carpal tunnel release surgery in March 1977.  It 
does not appear that the RO has attempted to obtain these 
records.  The RO should obtain these records and associate 
them with the claims file.

In addition, the evidence of record reveals that the 
appellant has been awarded Social Security Administration 
(SSA) disability benefits.  It has been resolved in various 
cases, essentially, that although Social Security 
Administration (SSA) disability decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits, and that the VA has a duty to assist 
the veteran in gathering SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The appellant's SSA 
records should be obtained and associated with the claims 
file.

After completing such development as is possible, the RO 
should arrange for review of the claims file by an 
appropriate VA specialist in order to determine whether it is 
as likely as not that the currently manifested rheumatoid 
arthritis was incurred or aggravated during active military 
service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the SSA to 
obtain copies of all of the medical 
records upon which any decision concerning 
the appellant's entitlement to benefits 
was based, including any Administrative 
Law Judge (ALJ) decision and associated 
List of Exhibits.  All of these records 
are to be associated with the claims file.

3.  After obtaining the appropriate 
releases from the appellant, the RO should 
obtain the medical records from the White 
Settlement Hospital in Fort Worth from the 
February 1972 appendectomy, the June 1975 
tonsillectomy and the March 1977 carpal 
tunnel release surgery.  All these records 
should be associated with the claims file.  
To the extent records are sought but not 
obtained, the claims file should reflect 
the efforts made.  The appellant and his 
representative should be notified of any 
negative results.  38 C.F.R. § 3.159.

4.  After completing such development as 
is possible, the RO should arrange for 
review of the claims file by an 
appropriate VA specialist to determine 
whether it is as likely as not that the 
currently manifested rheumatoid arthritis 
was incurred or aggravated during the 
veteran's active military service.  The 
reviewer should offer an opinion as to the 
onset date and etiology of the appellant's 
rheumatoid arthritis.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



